 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of the 1st day of August,
2015 (the “Effective Date”), except as otherwise provide herein, among Omega
Healthcare Investors, Inc. (the “Parent”), Omega Asset Management LLC (the
“Company”) and R. Lee Crabill, Jr. (the “Consultant”).

 

INTRODUCTION

 

The Consultant has retired from the Company and its Affiliates effective July
31, 2015, and the term of the Employment Agreement effective March 31, 2015
among the Parent, the Company and the Consultant (the “Employment Agreement”)
has been terminated as of July 31, 2015. The Company wishes to allow the
Consultant, having reached age 61 and performed 14 years of service to the
Company and its Affiliates, to retire without forfeiting incentive compensation
that is attributable to services already performed. Further, the Company
recognizes that due in part to the Consultant’s long tenure with the Company and
its Affiliates, the Consultant has unique knowledge, experience and skills, and
the Company has a unique need to engage the Consultant for an interim period to
assist in a smooth transition of his duties and knowledge to other officers.
Accordingly, the parties desire to enter into an agreement pursuant to which the
Consultant will provide services to the Company from and after the Effective
Date through December 31, 2015, upon the terms set forth below.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Terms and Conditions of Engagement.

 

(a)         Engagement.  The Consultant shall perform such business consulting
and business advisory services to the Company as the Company may require from
time to time. The Consultant shall report to the Chief Executive Officer of the
Company or to such person(s) as the Chief Executive Officer shall designate.

 

(b)        Consultant Relationship.  The Consultant is an independent contractor
to the Company, and the Consultant shall not be an employee of the Company. The
Consultant is not an agent of the Company and shall have no right to bind the
Company. The Company will report all payments to be made under Sections 2(a) and
2(f) on Forms 1099 as payments to the Consultant for independent contracting
services, but will report the payments under Sections 2(b) through 2(e) on Form
W-2 or Form 1099 to the extent that the Company determines to be the appropriate
reporting. The Consultant shall not be entitled to participate in any employee
benefits or incentive compensation plans or programs of the Company, except to
the extent required by the continuing health coverage requirements of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) and
Sections (2(b) through 2(e) of this Agreement. This is a services contract for
the services of the Consultant. The Consultant cannot subcontract the
Consultant’s duties or cause any other person or entity to perform the
Consultant’s services. The Consultant shall devote sufficient business time and
efforts to the performance of services for the Company to complete the services
within the time frames for completion established by the Company. The Consultant
shall use the Consultant’s best efforts in such endeavors. The Consultant shall
also perform the Consultant’s services with a level of care, skill, and
diligence that a prudent professional acting in a like capacity and familiar
with such matters would use.

 

 

 

 

2.Compensation.

 

(a)         Fees.  The Company shall pay the Consultant $250 per hour for the
Consultant’s services hereunder.  The Consultant shall keep a daily record of
hours worked and submit such records to the Company on a weekly basis or with
such other frequency as may be required by the Company.  Payment shall be made
in twice monthly installments in arrears.

 

(b)         Bonus.  Subject to Sections 2(g), 3 and 6, the Consultant shall be
eligible to earn an unprorated annual bonus for 2015 pursuant to Section 2(b) of
the Employment Agreement, which will be paid at the same time as annual bonuses
for 2015 are paid to executive officers of the Company.

 

(c)         Time-Based Restricted Stock Units.  Subject to Sections 2(g), 3 and
6, the Consultant shall vest as of December 31, 2015 in a total of 23,902
time-based restricted stock units under the Restricted Stock Units Award
Agreements issued by Parent effective December 31, 2013, January 1, 2014, and
March 31, 2015, which shall be paid by January 10, 2016. The 23,902 units are
comprised of 8,960 units under the December 31, 2013 award agreement, 10,239
units under the January 1, 2014 award agreement and 4,703 units under the March
31, 2015 award agreement.

 

(d)         Performance Restricted Stock Units.  Subject to Sections 2(g), 3 and
6, the Consultant shall vest in the same number of performance restricted stock
units under the Performance Stock Units Agreements issued by Parent effective
December 31, 2013, January 1, 2014, and March 31, 2015, as if the Consultant had
incurred a “Qualifying Termination” (as defined in such agreements) on December
31, 2015, which vested units shall be paid when required by the terms of such
agreements.  The number of vested units under each such agreement is set forth
below, based on the applicable level of performance achieved (threshold, target
or high) and based on an assumption that a “Change in Control” (as defined in
such agreements) does not occur during the applicable “Performance Period” (as
defined in such agreements). If a Change in Control does occur during the
applicable Performance Period, the number of vested units will be determined
under the applicable agreement, as modified by this subsection.

 

Agreement date  Threshold   Target   High                December 31, 2013      
         for 12/31/15 Performance Period end   365    7,686    18,968         
         December 31, 2013                for 12/31/16 Performance Period end 
 365    7,669    18,925                   January 1, 2014   487    10,239  
 25,267                   March 31, 2015   92    2,351    5,822 

 

(e)         Performance LTIP Units.  Subject to Sections 2(g), 3 and 6, the
Consultant shall vest in the same numbers of performance LTIP units under the
Performance LTIP Units

 

2

 

 

Agreement issued by Parent effective March 31, 2015, as if the Consultant had
incurred a “Qualifying Termination” (as defined in such agreement) on December
31, 2015, which shall be paid when required by the terms of such agreement.  The
number of vested units under such agreement is set forth below, based on the
applicable level of performance achieved (threshold, target or high) and based
on an assumption that a “Change in Control” (as defined in such agreement) does
not occur during the applicable “Performance Period” (as defined in such
agreement). If a Change in Control does occur during the applicable Performance
Period, the number of vested units will be determined under the applicable
agreement, as modified by this subsection.

 

Threshold   Target   High   92    2,351    5,822 

 

(f)          Expenses.  The Consultant shall be entitled to be reimbursed in
accordance with the policies of the Company, as adopted and amended from time to
time, for all reasonable and necessary expenses and business travel incurred by
the Consultant in connection with the performance of services hereunder;
provided, however, the Consultant shall, as a condition of such reimbursement,
submit verification of the nature and amount of such expenses in accordance with
the reimbursement policies from time to time adopted by the Company.

 

(g)         Release Contingency.  The payments to the Consultant required by
Sections 2(b) through 2(e) are contingent upon the Consultant executing the
Release Agreement attached hereto as Exhibit A (the “Release Agreement”) by
August 22, 2015, and delivering it to the Company by August 23, 2015 and not
revoking the Release Agreement in accordance with its procedures within the
revocation period provided in the Release Agreement. If the Consultant fails to
timely execute and deliver the Release Agreement or if the Consultant revokes
the Release Agreement within the revocation period provided in the Release
Agreement, this Agreement shall thereupon automatically terminate, without the
requirement of any further action by any party.  

 

3.Termination.

 

(a)         Termination.  This Agreement and the engagement of the Consultant by
the Company hereunder shall automatically terminate effective at the close of
business on December 31, 2015, without the requirement of any further action by
any party. Before December 31, 2015, this Agreement and the engagement of the
Consultant by the Company hereunder may be terminated only: (i) by mutual
agreement of the parties; (ii) by the Consultant with at least two (2) weeks’
notice; (iii) by the death of the Consultant, (iv) as provided in Section 2(g),
as a result of the failure of the Consultant to timely execute and deliver the
Release Agreement or as a result of the Consultant revoking the Release
Agreement or (v) by the Company, as a result of the Consultant’s material breach
of this Agreement, and if the breach is determined to be curable in the
reasonable judgment of the Company, only if the Company has first given the
Consultant written notice of the breach and a reasonable opportunity to cure the
same. Notice of termination shall be given prior to termination in writing and
shall specify the effective date of termination. Except for earned and accrued
fees and expenses under Sections 2(a) and 2(f), the Consultant shall not be
entitled to any payments if this Agreement terminates for any reason (other than
due to the death of the Consultant) before December 31, 2015, and in such case
(again, other than

 

3

 

 

termination due to the death of the Consultant), the Consultant shall forfeit
all amounts payable under Sections 2(b) through 2(e).

 

(b)         Survival.  The covenants of the Consultant in Sections 4 through 6
and shall survive the termination of this Agreement and shall not be
extinguished thereby.

 

4.Ownership and Protection of Proprietary Information.

 

(a)         Confidentiality.  All Confidential Information and Trade Secrets of
the Company and its Affiliates and all physical embodiments thereof received or
developed by the Consultant while engaged by the Company or the Parent are
confidential to and are and will remain the sole and exclusive property of the
Company and its Affiliates. Except to the extent necessary to perform the duties
assigned by the Parent or the Company hereunder, and except to the extent
required by law, the Consultant will hold such Confidential Information and
Trade Secrets in trust and strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information and
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary in order to prevent, any
Confidential Information and Trade Secrets disclosed to or developed by the
Consultant to lose its character or cease to qualify as Confidential Information
or Trade Secrets.

 

(b)         Return of Company Property.  Upon request by the Company, and in any
event upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Consultant will promptly deliver to the Company all
property belonging to the Company and its Affiliates, including, without
limitation, all Confidential Information and Trade Secrets of the Company and
its Affiliates (and all embodiments thereof) then in the Consultant’s custody,
control or possession.

 

(c)         Survival.  The covenants of confidentiality set forth herein will
apply on and after the date hereof to any Confidential Information and Trade
Secrets disclosed by the Company or an Affiliate or developed by the Consultant
while employed or engaged by the Company or the Parent prior to or after the
date hereof. The covenants restricting the use of Confidential Information will
continue to apply for a period of two years following the termination of this
Agreement.  The covenants restricting the use of Trade Secrets will continue to
apply following termination of this Agreement for so long as permitted by the
governing law.

 

5.Non-Competition and Non-Solicitation Provisions.

 

The Consultant previously agreed pursuant to Sections 4 and 5 of the Employment
Agreement to be subject to certain nondisclosure, noncompetition,
nonsolicitation and nondisparagement obligations which survived his termination
of employment. The Consultant confirms that he agrees to comply with his
obligations pursuant to Sections and 5 of the Employment Agreement.

 

4

 

 

6.Remedies and Enforceability.

 

The Consultant agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company and its Affiliates; that irreparable
loss and damage will be suffered by the Company and its Affiliates should the
Consultant breach any of such covenants and agreements; that each of such
covenants and agreements is separate, distinct and severable not only from the
other of such covenants and agreements but also from the other and remaining
provisions of this Agreement; that the unenforceability of any such covenant or
agreement shall not affect the validity or enforceability of any other such
covenant or agreements or any other provision or provisions of this Agreement;
and that (a) the Consultant shall forfeit any unpaid compensation under Sections
2(b) through 2(e) if the Consultant materially breaches a covenant in Sections 4
or 5 hereof, and (b) the Company and the Parent shall be entitled to seek both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Consultant of any of such covenants or agreements, in addition to other
remedies available to them.  

 

7.Notice.

 

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

If to the Company: Omega Healthcare Investors, Inc.   Suite 3500   200
International Circle   Hunt Valley MD 21030   Attn: Chief Executive Officer    
If to the Executive: to the last address the Company   has on file for the
Consultant

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.

 

8.Miscellaneous.

 

(a)         Assignment.  The rights and obligations of the Company and the
Parent under this Agreement shall inure to the benefit of the Company’s and the
Parent’s successors and assigns.  This Agreement may be assigned by the Company
or the Parent to any legal successor to the Company’s or the Parent’s business
or to an entity that purchases all or substantially all of the assets of the
Company or the Parent, but not otherwise without the prior written consent of
the Consultant. In the event the Company or the Parent assigns this Agreement as
permitted by this Agreement and the Consultant remains engaged by the assignee,
the “Company” as defined herein will refer to the assignee and the Consultant
will not be deemed to have terminated his

 

5

 

 

engagement hereunder until the Consultant terminates his engagement with the
assignee. The Consultant may not assign this Agreement.

 

(b)         Waiver.  The waiver of any breach of this Agreement by any party
shall not be effective unless in writing, and no such waiver shall constitute
the waiver of the same or another breach on a subsequent occasion.

 

(c)         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

(d)         Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements. The parties agree that the term of the Employment Agreement
is terminated effective July 31, 2015 and that the Employment Agreement is
hereby terminated effective July 31, 2015, except as to the terms which survive
termination, including Sections 4 and 5 of the Employment Agreement.  As of July
31, 2015, the Consultant resigns from all positions that he holds with the
Parent, the Company and the Affiliates.  

 

(e)         Amendment.  This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.

 

(f)          Severability.  Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

 

(g)         Captions and Section Headings.  Except as set forth in Section 9
hereof, captions and section headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.

 

9.Definitions.

 

(a)         “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company, as determined by the Company.

 

(b)         “Confidential Information” means data and information relating to
the business of the Company or an Affiliate (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Consultant or of which
the Consultant became aware as a consequence of or through his relationship to
the Company or an Affiliate and which has value to the Company or an Affiliate
and is not generally known to its competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by the

 

6

 

 

Company or an Affiliate (except where such public disclosure has been made by
the Consultant without authorization) or that has been independently developed
and disclosed by others, or that otherwise enters the public domain through
lawful means without breach of any obligations of confidentiality owed to the
Company or any of its Affiliates by the Consultant.

 

(c)         “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

 

IN WITNESS WHEREOF, the Parent, the Company and the Consultant have each
executed and delivered this Agreement as of the date first shown above.

 

  OMEGA HEALTHCARE INVESTORS, INC.       By: /s/ C. Taylor Pickett     C Taylor
Pickett, Chief Executive Officer       OHI ASSET MANAGEMENT LLC       By: /s/ C.
Taylor Pickett     C Taylor Pickett, Chief Executive Officer       CONSULTANT  
    By: /s/ R. Lee Crabill, Jr.       R. Lee Crabill, Jr.

 

7

 

 

EXHIBIT A

 

RELEASE AGREEMENT

 

 

 

 

RELEASE AGREEMENT

 

This Agreement (this “Agreement”) is made this ___ day of August, 2015, among
Omega Healthcare Investors, Inc. (“Parent”), OHI Asset Management LLC
(“Employer”), and R. Lee Crabill, Jr. (“Employee”).

 

Introduction

 

On July 31, 2015, Employee retired from the Company as an employee of the
Company and an executive officer of Parent and the Company. Effective August 1,
2015, Employer, Parent and Employee entered into a Consulting Agreement (the
“Consulting Agreement”).  

 

The Consulting Agreement requires that as a condition to Employee’s right to
receive payments under Sections 2(b) through 2(e) of the Consulting Agreement
(the “Incentive Payments”), Employee must execute this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Employee has been offered twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (the “Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven (7)
day period has expired. Employee must communicate revocation of this Agreement
in writing to the Employer no later than seven (7) days following Employee’s
execution of this Agreement.  Employee understands that he may sign the
Agreement at any time before the expiration of the twenty-one (21) day review
period.  To the degree Employee chooses not to wait twenty-one (21) days to
execute this Agreement, it is because Employee freely and unilaterally chooses
to execute this Agreement before that time.  Employee’s signing of the Agreement
triggers the commencement of the seven (7) day revocation period.

 

2.In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Incentive Payments in accordance
with and subject to the requirements of the Consulting Agreement.

 

3.Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.

 

Employee has been advised to consult an attorney prior to entering into this
Agreement,

 

 

 

 

and this provision of the Agreement satisfies the requirement of the Older
Workers Benefit Protection Act that Employee be so advised in writing.

 

By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

 

4.This Agreement shall in no way be construed as an admission by Employer or
Parent that it has acted wrongfully with respect to Employee or any other person
or that Employee has any rights whatsoever against Employer or Parent.  Employer
and Parent specifically disclaim any liability to or wrongful acts against
Employee or any other person on the part of themselves, their employees or their
agents.

 

5.As a material inducement to Employer and Parent to enter into this Agreement,
Employee hereby irrevocably releases Employer and Parent and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of Employer and
Parent and all persons acting by, through, under or in concert with them
(collectively, the “Releasees”), from any and all charges, claims, liabilities,
agreements, damages, causes of action, suits, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, including, but not limited to, rights arising out
of alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any legal
restrictions on Employer’s right to terminate employees, or any federal, state
or other governmental statute, regulation, or ordinance, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Employee Retirement Income Security Act (“ERISA”); (3)
42 U.S.C. § 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; (6) the Age Discrimination
in Employment Act; (7) the Older Workers Benefit Protection Act; (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) negligence; (10)
negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Maryland or the laws of the United States (“Claim” or “Claims”),
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees up to the time Employee
signs this Agreement.

 

6.The release in the preceding paragraph of this Agreement does not apply to
(a) all employee benefits which pursuant to the terms of any employee benefit
plan of the Employer are earned or become payable, but which have not yet been
paid, and (b) pay for accrued but unused vacation that Employer is legally
obligated to pay Employee, if any, and only if the Employer is so obligated,
(c) unreimbursed business expenses for which Employee is entitled to
reimbursement under Employer’s policies, (d) any rights to indemnification that
Employee has under any directors and officers or other insurance policy Employer
maintains or under the bylaws and articles of incorporation of Employer, and
under any indemnification

 

2

 

 

agreement, if any, and (e) any rights the Employee may have (if any) to workers
compensation benefits.

 

7.Employee promises that he will not make statements disparaging to any of the
Releasees.  Employee agrees not to make any statements about any of the
Releasees to the press (including without limitation any newspaper, magazine,
radio station or television station) or in any social or electronic media outlet
without the prior written consent of Employer.  The obligations set forth in the
two immediately preceding sentences will expire two years after the Effective
Date.  Employee will also cooperate with Employer and its affiliates if Employer
requests Employee’s testimony.  To the extent practicable and within the control
of Employer, Employer will use reasonable efforts to schedule the timing of
Employee’s participation in any such witness activities in a reasonable manner
to take into account Employee’s then current employment, and will pay the
reasonable documented out-of-pocket expenses that Employer pre-approves and that
Employee incurs for travel required by Employer with respect to those
activities.

 

9.Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone.  However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone.  Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself.  This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure.  However, Employee will notify Employer promptly upon becoming aware
of that legal necessity and provide it with reasonable details of that legal
necessity.

 

10.Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement.  Employee promises
never to file or pursue a lawsuit, complaint or charge based on any Claim
released by this Agreement, except that Employee may participate in an
investigation or proceeding conducted by an agency of the United States
Government or of any state.  Notwithstanding the foregoing, Employee is not
prohibited from filing a charge with the Equal Employment Opportunity Commission
but expressly waives his right to personal recovery as a result of such
charge.  Employee also has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  

 

11.Employer, Parent and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Maryland.  The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 

12.This Agreement sets forth the entire agreement among Employer, Parent and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between Employer and Employee pertaining to the subject
matter of this Agreement.

 

13.Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee.  In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this

 

3

 

 

contract, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs, including court costs and expert witness fees and
costs.

 

Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.

 

Employee should take this Agreement home and carefully consider all of its
provisions before signing it. Employee may take up to twenty-one (21) days to
decide whether Employee wants to accept and sign this Agreement.  Also, if
Employee signs this Agreement, Employee will then have an additional seven (7)
days in which to revoke Employee’s acceptance of this Agreement after Employee
has signed it.  This Agreement will not be effective or enforceable, nor will
any consideration be paid, until after the seven (7) day revocation period has
expired. Again, Employee is free and encouraged to discuss the contents and
advisability of signing this Agreement with an attorney of Employee’s choosing.

 

Employee should read carefully.  This agreement includes a release of all known
and unknown claims through the effective date.  Employee is strongly advised to
consult with an attorney before executing this document.

 

IN WITNESS WHEREOF, Parent, Employer and Employee have executed this Agreement
effective as of the date first written above.

 

  OMEGA HEALTHCARE INVESTORS, INC.       By:       C Taylor Pickett, Chief
Executive Officer       OHI ASSET MANAGEMENT LLC       By:       C Taylor
Pickett, Chief Executive Officer       EMPLOYEE       By:         R. Lee
Crabill, Jr.                 Date Signed

 

4

  